Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 1 of 7

Case: 25C11:20-cv-00390-TTG Document#:2 Filed: 06/25/2020 Page1of5

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI

 

FIRST JUDICIAL DISTRICT
ELAINE HARVEY PLAINTIFF
v. CASE NO.: oO - S90
MAR-JAC POULTRY MS, LLC DEFENDANT
COMPLAINT
JURY TRIAL DEMANDED

COMES NOW Piaintiff, Elaine Harvey, by and through her counsel, Watson &
Norris, PLLC, brings this action against Mar-Jac Poultry MS, LLC, to recover damages
for violations of her rights under the Family Medical Leave Act of 1993, 29 U.S.C. § 2601
et seq., as amended. As more specifically set forth below, Plaintiff has been subjected
to unlawful interference with her FMLA leave rights in the terms and conditions of her
employment with Defendant. The actions of the Defendant constitute a willful violation of
the Family Medical Leave Act of 1993, 29 U.S.C. § 2601 et seg., as amended. In support
of this cause, Plaintiff would show unto the Court the following facts to-wit:

THE PARTIES

1. Plaintiff, Elaine Harvey, is an adult resident citizen of Marion County,
Mississippi. Plaintiff is an eligible employee as defined by the FMLA.

2. Defendant, Mar-Jac Poultry MS, LLC, is a Mississippi Limited Liability
Corporation that may be served with process through its registered agent: National
Registered Agents, Inc., 645 Lakeland East Drive, Suite 101, Flowood, Mississippi 39232.
Defendant is a covered employer under the FMLA.

JURISDICTION AND VENUE

3. This action arises under the Family and Medical Leave Act of 1993, 29

4
EXHIBIT

j ee \*

 
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 2 of 7

Case: 25C11:20-cv-00390-TTG Document#:2 Filed: 06/25/2020 Page2of5

U.S.C. § 2601 ef seg., as amended.

4, This Court has concurrent jurisdiction for actions that arise under the
FMLA.

5. This Court has personal and subject matter jurisdiction over the Defendant
and venue is proper in this Court.

STATEMENT OF FACTS

6. Plaintiff is a 46-year old adult female resident of Marion County, Mississippi.

7s Plaintiff was hired as a Production Supervisor by the Defendant on April 1,
2019.

8. Beginning around March 14, 2020, Plaintiff began to display severe
respiratory symptoms.

9. On March 16", Plaintiff saw Dr. Keith Kersten at the Minor Care Clinic in
Hattiesburg, Mississippi.

10. Dr. Kersten ordered Plaintiff to stay home from work from March 16-19.

11. On March 19", Plaintiff was still sick, so she called Dr. Kersten’s office and
her sick leave was extended to the 20".

12.  Onthe 21%, Plaintiff spoke with the Defendant's Ideal Doctor, Dr. Jonathan
Woolery by phone (i.e., Ideal Doctor is a service of Mar-Jac’s health insurance provider,
Administrative Solutions; it allows members to speak to doctors and be treated by phone).

13. Dr. Woolery diagnosed Plaintiff with an upper respiratory infection and took
her off work from March 215 to March 28".

14. Plaintiff returned to work on March 30" but quickly realized her illness was

not over.
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 3 of 7

Case: 25C11:20-cv-00390-TTG Document#:2 Filed: 06/25/2020 Page3of5

15. Plaintiff left work early and went to see Dr. Kersten again on that same day.

16. Dr. Kersten took Plaintiff off work until April 3°,

17. Plaintiff had been prescribed with an inhaler and nebulizer during this time.

18. Plaintiff recovered sufficiently to work on April 6".

19. Plaintiff then worked until late April.

20. On April 28", Plaintiff called the Defendant's Ideal Doctor, Dr. Pamela
Svendsen, who took her off work from April 28" to May 1°.

21. On May 4", Plaintiff was still sick so she called in to work and then went to
the Minor Care Clinic again in Hattiesburg, where she was seen by Nurse Practitioner
Lauren Garner, who took Plaintiff off work May 4" through the 7".

22. Every time Plaintiff went to the Minor Care Clinic and was taken off work,
she obtained doctor's excuse documentation from the clinic and forwarded it to the
Human Resources Clerk, Greta Taylor, who would then give it to HR Manager Letissha
Hill.

23. When Plaintiff returned to work on May 7", Plant Manager Jerome Wheeler
confronted her about her multiple absences due to illness and abruptly terminated her.

24. During all this time, there were several confirmed cases of Covid-19 in the
plant. Despite Plaintiffs eligibility for FMLA leave, Wheeler neither offered Plaintiff the
option to take FMLA leave nor advised her of her rights to take leave pursuant to the
FMLA.

CAUSE OF ACTION
COUNT I: VIOLATIONS OF THE FMLA

25. ‘Plaintiff alleges and incorporates all averments set forth in paragraphs 1
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 4 of 7

Case: 25C11:20-cv-00390-TTG Document#:2 Filed: 06/25/2020 Page 4of5

through 24 above as if fully incorporated herein.

26. Defendant violated the FMLA by terminating Plaintiff for “excessive
absenteeism and/or tardiness” when her medical condition necessitated leave pursuant
to the terms of the FMLA.

27. Defendant terminated Plaintiff in retaliation for qualifying for and/or taking
federally protected leave under the FMLA, 29 U.S.C. §2601 ef seq. It is unlawful for any
employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any
right provided under the FMLA. In addition, it is unlawful for any employer to discharge
or discriminate against any individual for opposing any practice made unlawful by the
FMLA.

28. Defendant discriminated against Plaintiff by terminating Plaintiffs
employment based on Plaintiffs need to utilize FMLA leave in violation of the FMLA.

29. As a result of Defendant's intentional, discriminatory and unconstitutional
acts described above, Plaintiff has suffered and continues to suffer mental anguish,
humiliation, emotional distress, all to her detriment and compensable at law.

30. | The wrongful conduct of Defendant is evidenced by a consciously indifferent
attitude towards employees’ rights under the FMLA. As a result of this conduct, liquidated
damages should be assessed against Defendant so as to deter this type of conduct in the
future.

31. Plaintiff also seeks all other relief, at law or in equity, to which she may show

herself justly entitled.
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 5 of 7

Case: 25C11:20-cv-00390-TTG Document#:2 Filed: 06/25/2020 PageS5of5

PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Court cause service to issue in this cause upon the Defendant and that this matter be

set for trial. Upon trial by jury thereon, Plaintiff prays that the following relief be granted:

Soe Oo y=

Te

Back wages;

Lost benefits and other pecuniary losses;

Liquidated damages;

Reinstatement or Future Wages;

Punitive damages;

All costs, disbursements, pre-judgment interest, post-judgment interest,
expert witness fees, and reasonable attorney's fees allowed under the
FMLA; and

Such further relief as is deemed just and proper.

THIS the 24" day of June 2020.

Respectfully submitted,
ELAINE HARVEY, PLAINTIFF

By:  /s Louis H. Watson, Jr.
LOUIS H. WATSON, JR. (MB# 9053)
NICK NORRIS (MB# 101574)
Attorneys for Plaintiff

OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010

louis@watsonnorris.com
nick@watsonnorris.com
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 6 of 7

Case: 25C11:20-cv-00390-TTG Document #: 5 Filed: 07/13/2020 Page 1 of 2
Case: 25C11:20-cv-00390-TTG Document#:3 Filed: 06/25/2020 Page lofi

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
ELAINE HARVEY PLAINTIFF
“ CASENO.: 20-340
MAR-JAC POULTRY MS, LLC DEFENDANT
SUMMONS

TO: MAR-JAC POULTRY MS, LLC
Registered Agent: National Registered Agents, Inc.
645 Lakeland East Drive, Suite 101
Flowood, Mississippi 39232

NOTICE TO DEFENDANTS

The Complaint which is attached to this summons is important and you must take
immediate action to protect your rights.

1

You are required to mail or hand-deliver a copy of a written response to the
Complaint to Watson & Norris, PLLC, 1880 Lakeland Drive, Suite G, Jackson, Mississippi
39216, the attorney for the Plaintiff. Your response must be mailed or delivered within
thirty (30) days from the date of delivery of this Summons and Complaint or a judgment
by default will be entered against you for the money or other things demanded in the
Complaint. ,

You must also file the original of your response with the Clerk of this Court within
a reasonable time afterward.

ISSUED under my hand and the seal of said Court, this the 2D. day of v
2020,

Honorable Zack Wallace
Circuit Clerk of Hinds County, MS

 

 
Case 3:20-cv-00659-TSL-RPM Document 1-1 Filed 10/12/20 Page 7 of 7

Case: 25C11:20-cv-00390-TTG Document#:5 Filed: 07/13/2020 Page 2 of 2
RETURN OF PROCESS SERVER

STATE OF MISSISSIPPI

COUNTY OF Werle.

20
who is ie ied w to accept: service of proce Ss on behalf of
i

( ) After exercising reasonable diligartoe | was unable to deliver copies of the

( ) | personay Ted coples of ccmed ass summons v the i of day ot aie

 

 

* . summons to within
County, . | served the summons on the day of
, 20 , at the usual place of abode of said

 

by leaving a true copy of the summons with

, who is the

(here insert wife, husband, son, daughter or other
person as the case may be), a member of the family of the person served, above
the age of sixteen years and, unwilling to receive the summons, and thereafter
on the _ day of , 20 , | mailed (by first class
mail, postage prepaid) copies to the person served at his or her usual place of
abode where the copies were left.

( ) [was unable to serve the summons

oe
This the |” day of , 2020.

\
PROCESS SERVER

 

 

 

 

RETURN TO:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, MS 39216-4972
